UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7407


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TYRONE JAVELLE BOWENS, a/k/a Ty,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:02-cr-00037-RLV-1)


Submitted:    October 1, 2009                 Decided:   October 21, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Javelle Bowens, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone      Javelle       Bowens    appeals   the    district   court’s

order   granting      his   18    U.S.C.       § 3582(c)(2)     (2006)   motion   and

reducing his sentence to 118 months in prison.                    We have reviewed

the   record    and     find     no   reversible     error.       Accordingly,    we

affirm.        United    States       v.   Bowens,     No.    5:02-cr-00037-RLV-1

(W.D.N.C.      July   16,      2009).      We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2